 In the Matter of GENERAL MOTORS CORPORATION, HARRISON RADIATORDIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERSOF AMERICA, C. I. O.Case No. B-2579.-Decided June 3, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Henry J. Winters,for the Board.Mr. Denton Jolly,of Detroit, Mich., for the Company.Mr. Peter J. Zanghi,of Buffalo, N. Y., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn January 23, and March ' 3, 1941, respectively, InternationalUnion, United Automobile Workers of America, herein called theUnion, filed with the Regional Director for the Third Region(Buffalo, New York) a petition and an amended petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of General Motors Corporation, HarrisonRadiator Division, engaged in the manufacture of automobile radi-ators at Lockport, New York, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On March 5, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On March 17, 1941, the Company, the Union,and the Regional Director entered into a "STIPULATION FORCERTIFICATION OF REPRESENTATIVES UPON CONSENTELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on April 17, 1941, under the direction and supervision of the32 N. L.R. B., No. 58270 GENERAL MOTORS CORPORATION271RegionalDirectoramong allproduction and maintenance employeesand mechanical employees in engineering department shops of GeneralMotors Corporation, Harrison Radiator Division, excluding however,direct representatives of the management, such as officers and directorsof the Company, sales managers and assistant sales managers, factorymanagers andassistant factory managers, directors and employees ofsales, accounting,Personnel and IndustrialRelationsDepartments,directors of purchases and assistant directors of purchases, superin-tendents and assistant superintendents, general foremen, foremen andassistantforemen, and all other persons working in a supervisorycapacity, including those having the right to hire or discharge andthose whose duties include recommendation as to hiring or discharging(but notleaders), and those employees whose work is of a confidentialnature, time-study men, plant-protection employees (but not to includemaintenancepatrolmen or fire patrolmen), all clerical employees, chiefengineersand shift-operating engineers in power plants, designing(drawing board), production estimating and planning engineers,draftsmenand detailers, physicists, chemists, metallurgists, artists,designer-artists, and clay and plaster modelers (but not those whomake patterns), timekeepers, technical school students, indenturedapprentices, and those technical or professional employees who arereceivingspecial training, and kitchen and cafeteria help to determinewhether or not they desire the Union to represent them.On April 18,1941, the Regional Director issued an Election Report on the ballot.In his Election Report, the Regional Director reportedas followsconcerning the balloting and its results :Total on eligibility list-------------------------------------3,125Total ballots cast------------------------------------------2,942Total ballots challenged-----------------------------------16Total blank ballots----------------------------------------10Total void ballots-----------------------------------------2Total valid votes cast ---------------------------------------Votes cast for international union, United Automobile2,914Workers of America, C I. 0------------------------------ 1,404Votes cast against InternationalUnion, United AutomobileWorkers ofAmerica, C. I. 0---------------------------- 1, 510On April 23, 1941, the Union filed objections to the election.OnMay 21, 1941, the Regional Directorissueda Report on Objectionsfinding that the objections filed by the Union are without merit.Wehave considered the objections of the Union and the Regional Director'sReport thereon and find the objections to be without merit. Theobjections are hereby overruled.The results of the election show that no representative has beenselectedby a majority of the employees in the appropriate unit.Thepetition of InternationalUnion,United Automobile 'Workers ofAmerica,C. I. 0., for investigation and certificationof representa- 272DECISIONSOr NATIONALLABOR RELATIONS BOARDtives of employees of General Motors Corporation, Harrison RadiatorDivision, Lockport, New York, will therefore be dismissed.'Upon the basis of the stipulation, the Election- Report, the Reporton Objections, and the entire record in the case, the Board makes thefollowing :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, Harrison Radi-ator Division, Lockport, New York, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act,2.All production and maintenance employees and mechanical em-ployees in engineering department shops of General Motors Corpo-ration,Harrison Radiator Division, excluding however, direct repre-sentatives of the management, such as officers and directors of theCompany, sales managers and assistant sales managers, factory manag-ers and assistant factory managers, directors and employees of sales,accounting, Personnel and Industrial Relations Departments, directorsof purchases and assistant directors of purchases, superintendents andassistant superintendents, general foremen, foremen and assistant fore-men, and all other persons working in a supervisory capacity, includingthose having the right to hire or discharge and those whose duties in-clude recommendation as to hiring or discharging (but not leaders),and those employees whose work is of a confidential nature, time-study men, plant-protection employees (but not to include maintenancepatrolmen or fire patrolmen), all clerical employees, chief engineersand shift-operating engineers in power plants, designing (drawingboard), production estimating and planning engineers, draftsmen anddetailers, physicists, chemists, metallurgists, artists, designer-artists,and clay and plaster modelers (but not those who make patterns),timekeepers, technical school students, indentured apprentices, andthose technical or professional employees who are receiving specialtraining, and kitchen and cafeteria help, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the Act.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDERED that the petition for investigation and certifi-cation of_representatives of employees of General Motors Corporation,Harrison Radiator Division, Lockport, New York, filed by Interna-tionalUnion, United Automobile Workers of America, C. I. 0., be,and it hereby is, dismissed.